Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action in response to remarks and amendments filed 1/26/2021.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2, 4, 8, 18-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jiang et al. (US Patent No. 8973378), hereinafter referred to as Jiang and further in view of Shikazono et al (US Patent No. 5803165), hereinafter referred to as Shikazono.

With respect to claim 1, Jiang teaches a thermal management system comprising (Figures 2-5):
a cold-head cryocooler (coldhead 28 of a cryocooler, column 2, lines 60-61) configured to be operably coupled to a helium vessel of a magnetic resonance imaging (MRI) system (54 at the end of the coldhead sleeve 30 provides recondensing to the helium in the helium vessel, Column 5, lines 11-19), the cold-head cryocooler configured to cool a thermal shield of the MRI system (the cryocooler provides cooling to a thermal shield 26 as they are connected thermally, Column 5, lines 20-24) a cooling jacket having an outer surface defining a sleeve exterior (the cooling tube 40 which has an outer surface which can be considered a sleeve exterior), the cooling jacket including a pathway disposed radially inwardly of the sleeve exterior defined by the cooling jacket (the cross section of the cooling tube is a radially inward path), the cooling jacket configured to receive boil-off gas from the helium vessel to be circulated through the pathway to cool at least one of the cold-head cryocooler or a cryocooler sleeve (helium that boils off from the helium vessel passes up through the cooling tube 40, Column 3, lines 60-67, Column 4, lines 36-40 where it would provide cooling to an outer surface of the coldhead sleeve, Column 1, lines 46-50), wherein the cooling jacket defines a cylindrically shaped structure having an inner wall and an outer wall extending a length of the cold head cryocooler and surrounding the cold-head cryocooler (the spiral tubing forms a cylindrically shaped structure around both the first and second stage of the cryocooler cold-head extending the length of each, which as it is a tube has an inner and outer wall).

Jiang does not teach wherein the pathway is formed by continuous helix of closed cells.

Shikazono teaches that (Figure 1) a plurality of fins (2) can extend along the surface of a heat transfer tube in a corrugated pattern (Column 4, lines 41-45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Shikazono provided a plurality of corrugated fins along the entirety of the length of the tube (40) of Jiang to increase the rate of heat transfer from the fluid inside the tube through the increased surface contact area.  As the tube is in a helical shape, the fins 


With respect to claim 2, Jiang teaches wherein the cold-head cryocooler comprises a first stage and a second stage, wherein the cooling jacket is disposed about at least one of the first stage or the second stage (as can be seen in Figure 4 the cooling tube is around both the first and second stages of the cryocooler sleeve).

With respect to claim 4, Jiang teaches wherein the pathway defines a single open pathway without additional channels (there is only a single channel as it is a single cooling tube).


With respect to claim 8, Jiang teaches comprising insulation surrounding at least a portion of an exterior of the cold-head cryocooler (the coldhead sleeve is inserted into the vacuum vessel and thus the cold-head cryocooler is surrounded at least by insulation of the vacuum, Column 2, loins 60-65).


With respect to claim 18, Jiang teaches a thermal management system (Figures 2-4) comprising:
a cold-head cryocooler (coldhead 28 of a cryocooler, column 2, lines 60-61) configured to be operably coupled to a helium vessel of a magnetic resonance imaging (MRI) system (54 at the end of the coldhead sleeve 30 provides recondensing to the helium in the helium vessel, Column 5, lines 11-19), the cold-head cryocooler configured to cool a thermal shield of the MRI system (the cryocooler provides cooling to a thermal shield 26 as they are connected thermally, Column 5, lines 20-24)
a cooling member coupled to the cold-head cryocooler (cooling tube 40), the cooling member including a pathway configured to receive boil-off gas from the helium vessel to be circulated through the pathway to cool the cold-head cryocooler, wherein the pathway comprises an interior cross-section configured to act as a heat exchanger (helium that boils off from the helium vessel passes up through the 

Jiang does not teach the pathway is formed by continuous helix of closed cells.

Shikazono teaches that (Figure 1) a plurality of fins (2) can extend along the surface of a heat transfer tube in a corrugated pattern (Column 4, lines 41-45).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Shikazono provided a plurality of corrugated fins along the entirety of the length of the tube (40) of Jiang to increase the rate of heat transfer from the fluid inside the tube through the increased surface contact area.  As the tube is in a helical shape, the fins would extend along the tube in a continuous helix and thus can be considered a continuous helix of closed cells (which is understood to be fins, see paragraph 39 of the instant application).


With respect to claim 19, Jiang teaches wherein the cooling member comprises a cooling jacket having an outer surface defining a sleeve exterior, the pathway disposed in the cooling jacket and radially internally of the sleeve exterior defined by the cooling jacket (the outer part of the tube can be considered a cooling jacket and the tube has an inwardly radial path).

With respect to claim 20, Jiang teaches wherein the cold-head cryocooler includes a cooling jacket having an outer surface defining a sleeve exterior (the sleeve of the cryocooler can be considered .



Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Shikazono and further in view of Mitsubori (US PG Pub 20130192034) and further in view of Foote et al. (US Patent No. 5816052), hereinafter referred to as Foote.

With respect to claim 3, Jiang as modified does not teach a second stage sleeve.  It should be noted that Jiang teaches that the second stage has a sleeve, but does only does not specifically define it as a separate component from the first stage sleeve.

Mitsubori (Figure 1) teaches a two-stage cryocooler which has a first stage sleeve (2a) a second stage sleeve (2b) and a flange (F1) connecting the sleeves (paragraph 26) which by including the flange and separating the sleeves into two portions allows mounting of the cryocooler to the vessel (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Mitsubori have constructed the sleeve of Jiang as two parts (a first stage sleeve and a second stage sleeve with a flange between them) since it has been shown that a simple substation of one known element (single cryocooler sleeve) for another (two stage sleeve with flange) to yield predictable results is obvious whereby providing the sleeves individually manufactured for each stage would allow them to be designed specifically for use at each stage as opposed to one sleeve which would have to be designed that could be used in either.


Foote teaches that a heat exchanger can be connected in a cryocooler through the use of an adapter plate made of a conductive material (page 3, lines 5-10).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Foote provided an adapter plate for connecting the cooling tube to the second stage of sleeve of Jiang as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby to attach the cooling tube to the coldhead sleeve and provide a strong thermal connection an adapter plate made of a material such as copper would be used. 

Claims 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Shikazono and further in view of Hughes et al. (US PG Pub 20080155995), hereinafter referred to as Hughes.

With respect to claim 7, Jiang as modified does not teach further comprising an outer tube disposed around the sleeve exterior of the cooling jacket, the outer tube configured to receive boil-off gas from the helium vessel, the outer tube having an internal structure configured to act as a heat exchanger.

Hughes teaches that boil-off gases generated during inoperative conditions in the cryogenic vessel can pass up through the neck (inside a sleeve) (paragraph 21-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have also passed boil-off gas up through the sleeve of Jiang based on the teaching of Hughes during the time when the cryocooler is not active to have in addition to passed helium through the cooling tube around the cryocooler sleeve to have passed helium up through the sleeve so as to provide cooling the cryocooler as well.  Thus the cryocooler sleeve would be considered the cooling .


Claims 9-10, 12, 16, 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over by Jiang and further in view of Longsworth (US Patent No. 5452582).


With respect to claim 9, Jiang (Figures 2-5) teaches coupling a cold-head cryocooler configured to a helium vessel of an MRI system (the cold-head cryocooler 28 is coupled to the MRI system by being inserted into vacuum vessel 24 which holds the MRI magnet system, Column 2, lines 50-65), the cold-head cryocooler configured to cool a thermal shield of the MRI system (the cryocooler provides cooling to a thermal shield 26 as they are connected thermally, Column 5, lines 20-24); providing a cooling jacket disposed about at least a portion of the cold-head cryocooler, the cooling jacket having an outer surface defining a sleeve exterior (the cooling tube 40 which has an outer surface which can be considered a sleeve exterior and is around the cryocooler sleeve), the cooling jacket including a pathway disposed radially inwardly of the exterior defined by the cooling jacket (the cross section of the cooling tube is a radially inward path), the cooling jacket configured to receive boil-off gas from the helium vessel to be circulated through the pathway to cool the cold-head cryocooler (helium that boils off from the helium vessel passes up through the cooling tube 40, Column 3, lines 60-67, Column 4, lines 36-40 where it would provide cooling to an outer surface of the coldhead sleeve, Column 1, lines 46-50), wherein the cooling jacket defines a cylindrically shaped structure having an inner wall and an outer wall extending a length of the cold head cryocooler and surrounding the cold-head cryocooler (the spiral tubing forms a cylindrically shaped structure around both the first and second stage of the cryocooler cold-head extending the length of each, which as it is a tube has an inner and outer wall).

Longsworth teaches that a heat exchanger tube can be provided with external fins (Column 4, lines 34-36).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have based on the teaching of Longsworth provided external fins (which would result in a stepped configuration with a first portion farther from the inner wall than a second portion) of the cooling tube of Jiang which would provide increased points of contact in the gaps of the tube with the outer surface and thus provide additional heat exchange ability (it is desired in Jiang to provide maximum contact with the cold sleeve and the tube, Column 4, lines 40-46) whereby providing such fins in the gaps would provide additional heat exchange contact points.  

With respect to claim 10, Jiang as modified teaches wherein the cold-head cryocooler comprise a first stage and a second stage, the method comprising disposing the cooling jacket about the first and second stage (as shown in the figure the tube passes around both the first and second stages of the sleeve and thus the cold-head cryocooler first and second stage).

With respect to claim 12, Jiang teaches further comprising additively manufacturing an open pathway without channels within the pathway (there is only one channel as it is a single tube).

With respect to claim 16, Jiang teaches further comprising disposing insulation around at least a portion of an exterior of the cold-head cryocooler (the coldhead sleeve is inserted into the vacuum vessel and thus the cold-head cryocooler is surrounded at least by insulation of the vacuum, Column 2, loins 60-65).



Examiner takes official notice that is it old and well known to provide a cover over an object, fill the area between the object with insulation and remove the cover removing the insulation behind so as to provide shaping to the insulation over the object and thus it would have been obvious to have disposed a cover over the cryocooler, filled the cover with an insulation material (which would now be the insulation of claim 17) and then removed the cover leaving the insulation behind so as to provide a desired shape of the insulation over the cryocooler of Jiang to provide a desired insulative condition.  This was previously considered admitted prior art as applicant did not provide adequate and timely traverse.

Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Longsworth and further in view of Mitsubori and Foote.


With respect to claim 11, Jiang as modified does not teach a second stage sleeve.  It should be noted that Jiang teaches that the second stage has a sleeve, but does only does not specifically define it as a separate component from the first stage sleeve.

Mitsubori (Figure 1) teaches a two-stage cryocooler which has a first stage sleeve (2a) a second stage sleeve (2b) and a flange (F1) connecting the sleeves (paragraph 26) which by including the flange and separating the sleeves into two portions allows mounting of the cryocooler to the vessel (paragraph 26).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Mitsubori have constructed the sleeve of Jiang as two parts (a first stage sleeve and a second stage sleeve with a flange between them) since it has been shown that a 

Jiang teaches the cooling tube can be coupled to the outer surface of the coldhead sleeve but does not specifically teach using an adapter plate to join the cooling jacket with the second stage sleeve.
Foote teaches that a heat exchanger can be connected in a cryocooler through the use of an adapter plate made of a conductive material (page 3, lines 5-10).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Foote provided an adapter plate for connecting the cooling tube to the second stage of sleeve of Jiang as modified since it has been shown that combining prior art elements to yield predictable results is obvious whereby to attach the cooling tube to the coldhead sleeve and provide a strong thermal connection an adapter plate made of a material such as copper would be used. 



Claims 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Longsworth and further in view of Blomberg.


With respect to claim 13, Jiang as modified does not teach further comprising additively manufacturing the pathway to have a cross-section defining a honeycomb arrangement.
Blomberg teaches that to provide an increase in heat transfer a honeycomb structure can be provided (paragraph 49).


With respect to claim 14, Jiang as modified does not teach additively manufacturing the pathway to have a cross-section defining an open-cell arrangement.
Blomberg teaches that to provide an increase in heat transfer an open cell foam can be provided (paragraph 49).
	Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have as taught by Blomberg provided an open cell foam inside the tubes of Jiang which would increase the surface area with which the fluid flowing through contacts and thus increase the overall heat transfer to the tube and in turn to the sleeve of Jiang.

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jiang/Longsworth and further in view of Hughes.


With respect to claim 15, Jiang as modified does not teach further comprising disposing an outer tube around the sleeve exterior of the cooling jacket, the outer tube configured to receive boil-off gas from the helium vessel, the outer tube having an internal structure.

Hughes teaches that boil-off gases generated during inoperative conditions in the cryogenic vessel can pass up through the neck (inside a sleeve) (paragraph 21-22).

Therefore it would have been obvious to a person having ordinary skill in the art at the time the invention was filed to have also passed boil-off gas up through the sleeve of Jiang based on the teaching of Hughes during the time when the cryocooler is not active to have in addition to passed helium through .
Response to Arguments
Applicant's arguments filed 1/26/2021 have been fully considered but they are not persuasive.

Applicant argues, page 7 that the fins of Shikazono do not form a pathway “formed by continuous helix of closed cells” because the fins “do not form a closed cell” as recited in claims 1 and 18.  This is not persuasive.

Each of the fins can be considered a closed cell with respect to the inside of the tube, thus the tube is filled with a plurality of closed cells along the entire length of the tubing.

Applicant argues, page 7, that in regards to claim 9, that the presence of the external fins based on the teaching of Longsworth would not result in a “stepped outer surface which has a first portion farther than a second portion as pending claim 9”.  This is not persuasive.

The fins form part of the outer surface such that a stepped configuration can be considered to be present where the outer portion of each fin is a first portion that is farther from the inner wall that is further than a non-finned portion that is a second portion and thus meets the limitation as claimed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M KING whose telephone number is (571)272-2816.  The examiner can normally be reached on Monday - Friday, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 5712726681.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN M KING/             Primary Examiner, Art Unit 3763